NIX, Justice,
dissenting.
This appeal provided an opportunity for a reconsideration of our decision in Ballou v. State Ethics Commission, 496 Pa. 127, 436 A.2d 186 (1981). I am disappointed that the opportunity has been summarily dismissed in view of my strong view that Ballou was wrongly decided. See Ballou v. State Ethics Commission, supra, 496 Pa. at 136-139, 436 A.2d at 190-192, (1981) (Kauffman, J. dissenting, joined by Nix, J.)
McDERMOTT, J., joins in this opinion.
HUTCHINSON, Justice,
dissenting.
The appellant, State Ethics Commission, correctly perceived itself bound by our holding in Ballou v. State Ethics Commission, 496 Pa. 127, 436 A.2d 186 (1981), that the Ethics Act’s financial disclosure provisions 1 do not apply to attorneys who are school solicitors. Thereafter, it stopped its attempt to enforce the Act against them and stated in this case it has no intention of doing so unless this Court re-examines Ballou. Since the majority, by its per curiam affirmance demonstrates its refusal to re-examine Ballou, I *88am at a loss to understand the nature of any continuing case or controversy between the parties. For my part, I believe Ballou should be re-examined, but failing that, I would refuse the parties’ invitation to render an advisory opinion, vacate Commonwealth Court’s order and simply dismiss the matter for want of a justiciable case or controversy.

. Act of October 4, 1978, P.L. 883, 65 P.S. § 404.